4223



             OFFICE OF THE ATTORNEY GENERAL       OF TEXAS
                               AUSTIN




Bonorabb C. C. 'ralbot
Cmmty Attorney
Batmap, ¶kxa~
Dear sir:




                                    tm oi 198?, d6th Le&lilaturs,18
                                     CltllStatutas..EHotlonT of thir

                            r0molasur0,  an 0r(i6r 0s 6ale 8hdll
                           a heraIn ot&srwleo provided, the


            Beation 8 of said Artiole provl4se as followst
            Raio'&wperty0014 tw taxer under 4~6oreafa suoh
       auit.ahallbe ml4 to the aur~f of aald ~rra&mx-tJ,
                                                       dh6otly
       cm in$lreatly,QP to anyrxe htavirgan intercllst
                                                    thawa&       or
       toanypal-tyothrbrthaaa tatingtudtw~ah     isrpeTWt@
~’mn.     c.   ..   Talbat, Tagc E


                                                                VhiUC
          aroreeeld c;fmid prcpcrtyor the aggregate miiunt of the
          judgmentsueelns;tthe ?voperty Ih soid salt, wbichavcr
          is lower, nrd the net prcceods of any ua1.oof suet prop-rty
          made under decree of court io said suit tc any party other
          than any cu.& taxing uffltshall belong and be CIstrIbuted
          tc all taxing units x;hiabare parties to the RLIL rhlch
          bj(tl% jtimf+ct ii;oald suit have bcm found to haye tax
          llcns a@%nst such property, pro rat& and in proportion
          to the almMts oi their respoctlvo tax lime he eotabllahed
          In said JtuI~nt, but my eX0oSS ir. the prcoesds ci*sale
          Over aod above thG eJXUUt naoessary to dcfr8y the oc6t5 cf
          suit and mlc afidother expehaef~harolnabovemnde ohareeabie
          agalnot such proceeda.am? t0 fully OIsohar~e tho judguenta
          amlnst said property, shell be *Id So the partleo legally
          ontItled tc such exaoss.w~
                   bec'tloaE of this C.atprovldoa In part as follows:
                 *if the property lo sold to aug taxing uplt whlah
          In a party~tothe Judca;cnt   undoi decree of court In said
          sirit,the tltlo to said property shall be bid In and held
          by the taxike uAt purchasIr;g    same ror the-use and beuefIt
          of itaeif   and ali other taxing units which are parties
          tc tilesuit and *hIch hsve bosu nd&dgsd In mid suit to
          have tax liens agalnnt    ouoh'property,pro rata and In
          propor$*tfoc tb tic arcountof the tax liens in favor of said
          respeotlve taxi= urAte as obtabllshedby the judguant In
          said suit, axadccste and axpsnaes shall not be payable until
          eale by such turlf?,g  unit so Furobasicp saw, and ouoh
          property shail not be sold by tbe taxing unit puroheslng
          same for loge than the,adjudged value theraor or the amount
          of the jud~;~utsa&nst the property In eaid suit, uhlch-
          ever Is lower, wIthout the written aouuerAt.of   all taxjn&
          uuIts whI0.C. ln ~uld Judp;mcnt have been round tc have tax
          lIeus against euch property; . . ..'I
            &ctIcn e i!rOVldee spcolfioallythet :mopcrty aold pursuant
  to a dearee irAa tar suit shall not be .solc!
                                              to enyonc other than a
  taxing unit FhIch is a party to the suit unlecs Lhe sale Is for an
  amount at lo=& equal to the adjudged value aror-saeld of said poperty
  or the aarogats a?.ountol'the .fadgsentqeIn*t tt.caroprrty, whfch-
  cvor la lover. ihe term "adjudged value" is delInod in Lsaticn S
  0r    thi5   m     a3   f01~0~5:
                                                                       430


Hon. c. i..'iklbot,rage S


         "up00 the trial of said cause t&o Court aball hoar
    evidssoe upor;the reasonablefelr value or tho property,
    anA shall incorporateIn it8 judgment n findi~ or the
    reaaonablsfair value thereof In bulk or In parOel8,
    either or both, as the Court may deem proper, which
    reasonablefair value 80 found by ths Court Ia tmreettor
    somtirea etyled *adjudgedvalua', rbloh *adjudgedvalue*
    ahell be the value em at the data or the trial and shall
    flOtXl8088Wril~ h0 the VdUe at the tirPe the a88088n#Ut
    0r the tare8 m.58 maAe$ providsd, that the burden 0r proor
    shall be on the owner or olrners ot such property in
    establlshIn6tke *raIr valuee or adjudged value a8 pro-
    ride5 In this motion and, provided further that thi8
    seotlon 6ha.n only lpply to taxa rhIoh are delinquent
    for the year 1936 ard prior ~earr.~
           The only gue8tion vddcb might possibly arise over the
interpretationGr Seotion 8 ie whether or not the terra*8uoh 8uitw
8pplk3 to the orif$Ml lOreOlOSUTt3   8ele or t0 a 8Ub8eqUmt  sale.
The term ‘8UOh  8Uit” rorer6 to f&e 8Uit mlntioncd in Seations 6 an4
7 0r a&IA act. f-cation6 provide8 a8 r0110m:
          "'hllOourt cooto, inclu4ingcoets or eerving prwe88,
    la auy suit hereafter brought     by or in behnlf or any taxing
    unite ior Aellorueat tuoe     In -hIoh milts all other texlng
    units havl~'a delinquent tax O&~i81 agafnst such property
    oi any part thsmor, harm been lmpleaded,together with
    alX orpeMe8    of rOM8xO8UO    8ale  and such reasonable
    attorncy'n fOe8 a8 my be inourrod      by tha InterpleaAe4or
    interveningtaxing units, not exoeadlng ten pg.rotmt (lO$)
    or the amount sue4 for, such lttornayc8 fuss to ba subjeot
    to the agpmvtl    of thu court together with such reasonable
    expanseo as the taxing units say inour Ik proouring data
    and iaformationas tc the naxi8,identity awl looation of
    necesoary partine and In prootd.y~naoouary       legal Aea-
    brlptionsof the property, shell be chargeableEB cwrt
     008t8.*

          k 6-y &OOA roeson why S8Otlon 8 does not rder to a 8ubBe-
quent cd0 ic that such rtubseqJent  sale ie only ooc~eelonedahore a
taring ~1: hae purohceed the property et the prior sale. Saotion 8
ftsolr sp~otficallyprorides  ttat trio tax156 unit ia tbe only one
which mybuy the property at an amouut lesa than the adjudged valuo
or Ike property or the aggragate amount of the juAea;ent against the
property,shichevar is lower. Certainly w aannot say that this
Article retere to e taxing unit buying  property rmm iteell.
                                                                     433.


son. C. ?t;,
           Talbot,   i'aco   4


          ce are unable to find any O&E8 which has answered your
question. 'iheAct bclng a new one, having bean passed in 1937, we
can only look to the axpreen language of the statute to datamine
the ?roper ocmtructlen of the 8amo.
          It la the opinion of this Departmnt thiltbeoause of dao-
tlon 6 OS hrtlcle 7945b or Vornon*a Civil ktatutas,a sherirr nuy
not aall PrOpQrty to anyone except one oS the taxing unita In the
8uit, unla88 aaid sale is for an aniountequal to the uAjuAgeA Y&ha
of tho property or the aggregateemouut or tba juA&uwmtagainst the
property in the 8uit, uhiohovar 18 bwU.
                                    Yourr Y4ry truly




        ATTORNEY'GENEENL
                             /
                       OF TEXAS